

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.



GRAIN ORIGINATION AGREEMENT


THIS GRAIN ORIGINATION AGREEMENT (this “Agreement”) is made effective as of July
1, 2016 (the “Effective Date”) by and between CHS Inc., with offices at 5500
Cenex Drive, Inver Grove Heights, Minnesota 55077 (“CHS”), and Highwater
Ethanol, L.L.C., with offices at 24500 US Highway 14, Lamberton, MN 56152
(“Customer”). Any reference herein to a “Party” shall refer to CHS or Customer
individually, and any reference herein to “Parties” shall refer to both CHS and
Customer.


RECITALS


WHEREAS, Customer owns and operates a 59.5 mgy ethanol production facility at
24500 US Highway
14, Lamberton, MN 56152 (the “Facility”); and


WHEREAS, Customer desires to secure a source supply of feedstock grain for use
in production at the Facility, currently estimated at approximately twenty -
twenty-two (20 - 22) million bushels of corn annually (the “Grain”); and


WHEREAS, CHS operates elevator facilities in Minnesota, and is a licensed grain
buyer in the state of
Minnesota; and


WHEREAS, CHS is willing to purchase and sell the Grain requirements for the
Facility to Customer, and Customer is willing to purchase the Grain requirements
from CHS, pursuant to the terms and conditions of this Agreement; and




AGREEMENT


NOW, THEREFORE, in consideration of the foregoing, and all of the
representations, warranties, undertakings, covenants, promises and agreements
set forth herein, which Customer and CHS each acknowledge are adequate and
sufficient, Customer and CHS do hereby agree as follows:


I. DEFINITIONS AND INTERPRETATION.


A. Applicability. The definitions in this Section I. apply to this Agreement.
Any word, phrase or expression that is not defined in this Agreement and that
has a generally accepted meaning in the custom and usage in the grain and feed
industry in the United States shall have that meaning in this Agreement.


B. “Commencement Date” is defined as the day that Customer notifies CHS that the
Facility is ready to accept and store Grain at the Facility.


C. “Initial Term” is defined as a term of Five (5) years from the Commencement
Date.


D. “Renewal Terms” are defined as consecutive terms of one (1) year each after
the Initial
Term unless this Agreement is terminated as provided in Section II.A.


II.    TERM OF AGREEMENT; TERMINATION.


A. Term. This Agreement shall be effective and binding as of the Effective Date;
provided, however, that the obligations of CHS under this Agreement, and the
obligations of Customer under this Agreement, shall commence on the Commencement
Date and shall continue for the Initial Term. After the expiration of the
Initial Term, this Agreement shall automatically renew for the Renewal Terms,
unless terminated by CHS or Customer effective as of the end of the






--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

Initial Term, or the then existing one (1) year Renewal Term, upon at least
ninety (90) days’ prior written notice. Notwithstanding anything to the contrary
in this Section II.A, this Agreement may be terminated as provided in Sections
II.B. and/or II.C. below.


B. Early Termination by Customer as a Result of CHS’ Breach . In the event that
CHS fails or refuses to comply with any material provision of this Agreement,
then Customer shall have the right to elect to terminate this Agreement by
giving CHS at least thirty (30) calendar days’ written notice prior to the
effective date of termination, setting forth the reason(s) for termination. CHS
shall have the right to cure the breach within such thirty (30) day period. If
said breach is cured within such time period, the notice of termination to CHS
shall be void. However, if the breach is not cured within such time period, the
termination shall be effected. The exercise by Customer of any rights reserved
under this Section shall be without prejudice to any claim for damages or for
any other right under this Agreement or applicable law.


C. Early Termination by CHS as a Result of Customer’s Breach . In the event that
Customer fails or refuses to comply with any material provision of this
Agreement, then CHS shall have the right to elect to terminate this Agreement by
giving Customer at least thirty (30) calendar days’ written notice prior to the
effective date of termination, setting forth the reason(s) for termination.
Customer shall have the right to cure the breach within such thirty (30) day
period. If said breach is cured within such time period, the notice of
termination to Customer shall be void. However, if the breach is not cured
within such time period, the termination shall be effected. The exercise by CHS
of any rights reserved under this subsection shall be without prejudice to any
claim for damages or any other right under this Agreement or applicable law.


D. Survival. All obligations, promises and agreements of both Customer and CHS
that expressly, or by their nature, survive the expiration or termination of
this Agreement including, but not limited to, each of the Parties’ monetary
obligations and indemnification obligations herein and each of the Parties’
obligations under any contracts entered into prior to the effective date of
termination, shall continue in full force and effect subsequent to, and
notwithstanding, expiration or termination of this Agreement until they are
satisfied, or by their nature expire.


III.    ACQUISITION OF THE GRAIN.


A. Quantity. Subject to the provisions of this Agreement, Customer agrees to
purchase from CHS, and CHS agrees to sell to Customer, all of Customer’s Grain
requirements for the Facility, except as otherwise provided herein. The
approximate annual purchase and sale amounts of the Grain under this Agreement
shall be 20,000,000 bushels. *** All of the Grain purchased by or on behalf of
CHS for sale to Customer hereunder shall be sold “basis Highwater Ethanol
-Lamberton, MN,” unless otherwise agreed to in writing by Customer. Customer
represents to CHS that the Facility shall have adequate storage space to
accommodate at least 600,000 bushels of the Grain and unloading capacity/ability
to accommodate a minimum of 20,000 bushels per hour at least 8 hours per day.


B. Quality. The Grain shall meet the specifications specified by Customer, in
Customer’s commercially reasonable discretion, to CHS from time to time during
the term of this Agreement. CHS’ obligation is to identify and offer to Customer
the necessary quality of the Grain “basis Highwater Ethanol - Lamberton, MN”.
The actual quality of the Grain purchased by CHS and sold to Customer hereunder
shall be determined by Customer, in its sole discretion, based upon Customer’s
requirements and the specifications and the market price of the Grain available
at the time of the Grain purchases.
C. Origination Fee. The sales price for the Grain sold to Customer hereunder
shall be the
“Sales Price” (as that term is defined in Section III.H.). In addition, Customer
shall pay CHS a
*** per bushel origination fee for all of the Grain purchased by Customer for
the Facility from
CHS or from third parties, regardless of origin. The Origination Fee shall be
paid as an incremental payment at the time of purchase settlement with Customer
based on actual Grain unloaded at or for the Facility.


D. Procedure for Purchasing the Grain to be sold to Customer. Prior to the
beginning of each trading day,




--------------------------------------------------------------------------------



Customer will provide CHS a bid sheet for the Grain to be sold by CHS to
Customer under this Agreement. CHS shall purchase the Grain to be sold to
Customer hereunder at the basis prices, quantities and guidelines identified on
the bid sheet. CHS undertakes to use commercially reasonable efforts to purchase
the Grain and to obtain for Customer the lowest price available in the relevant
marketplace on each date on which CHS proposes a price to purchase the Grain, in
each case taking into account the quantity of the Grain to be purchased, the
duration of the purchase contract and the information then available to CHS,
provided that all such prices shall be at or below the prices and guidelines
established by customer. CHS will notify Customer throughout the day of all
Grain purchased for sale to Customer hereunder and all material information
relevant to such purchases, and shall provide Customer daily reports of all
Grain purchased for sale to Customer hereunder, each in accordance with the
accounting and records established hereunder. Customer may change its price bids
for the Grain from time to time during the course of the trading day by
notifying CHS in writing which notice shall be effective upon actual receipt of
such notice by the CHS representative that is working on purchases for resale to
Customer from time to time.


E. Purchase Contracts. All purchases of the Grain made by or on behalf of CHS
for sale to Customer hereunder shall be evidenced by separate purchase contracts
in a form that is mutually acceptable to CHS and Customer as agreed to from time
to time during the term of this Agreement (the “Purchase Contracts”). The
Purchase Contracts shall be “basis Highwater Ethanol, L.L.C., Lambeton, MN”
pursuant to the terms of this Agreement and shall specify delivery location,
price type, quality, delivery date, schedule of discounts, if any, and in
contract remarks section of purchase contract, the following,
“Destination-Highwater Ethanol, LLC,
24500 US Highway 14, Lamberton, MN 56152. Notwithstanding anything to the
contrary, the buyer under all such Purchase Contracts shall always be CHS.


F. Notification of Delivery Requirements. Commencing on or before the fifteenth
(15th) day of the month preceding the Commencement Date, and continuing on or
before the first (1st) and fifteenth (15th) day of each month during the term of
this Agreement, Customer shall advise CHS of Customer’s final schedule of
requirements of the Grain (including volume and delivery date) (the “Delivery
Requirements”) for the time period specified by Customer beginning fifteen (15)
days after the notification of the Delivery Requirements (the “Delivery
Period”).


G. Sales Contracts. All sales of the Grain by CHS to Customer hereunder shall be
evidenced by separate sales contracts signed by CHS and Customer in a form that
is mutually acceptable to CHS and Customer and agreed upon from time to time
during the term of this Agreement (the “Sales Contracts”). The Sales Contracts
shall require the delivery of the Grain to the Customer at the Facility pursuant
to the terms of this Agreement and shall specify delivery locations, price type,
quality, delivery date and schedule of discounts consistent with the underlying
Purchase Contracts, as applicable, or as otherwise agreed to by Customer as
buyer and CHS as seller of the Grain. The sales price on all Sales Contracts
shall be as specified in Section III.H. below.
H. Sales Price and Payment Terms. The sale price for the Grain purchased by
Customer from CHS pursuant to a Sales Contract shall be the appropriate CBOT
futures price less the Weighted Average Basis Price, as defined below. The
futures price component of the sale price for each Sales Contract will be
mutually agreed between Customer and CHS, at a time determined by the Customer.
Entering into the agreement to fix the futures pricing component does not result
in the seller opening a futures account, or acting as broker for buyer.


The Weighted Average Basis Price shall be determined based on the weighted
average of the basis prices attributable to the underlying Purchase Contracts
and any basis prices attributable to Grain sold to Customer by CHS that was
sourced outside of the Purchase Contracts.


All Grain purchased by Customer hereunder will be settled net two (2) business
days after unload at the Facility and shall be paid via wire transfer of
immediately available funds to such account(s) as specified by CHS from time to
time.


I. Delivery and Title. The Grain purchased and sold to Customer under this
Agreement shall be delivered to Customer in accordance with the terms agreed to
in the applicable Purchase and Sales Contracts, free and clear




--------------------------------------------------------------------------------



of all liens, charges and encumbrances. Title and all risk of loss to the Grain
shall pass to Customer immediately after unloading and acceptance by Customer of
the Grain at the Facility. All charges for demurrage subsequent to acceptance,
in excess of the demurrage allowance granted by the relevant carrier, shall be
for Customer’s account. Customer shall exercise commercially reasonable efforts
to inspect and either accept or reject shipments of the Grain promptly after the
arrival of such shipments at the Facility.


J. Rejection. CHS warrants that the Grain sold hereunder shall conform to the
description and quality set forth in the relevant Sales Contract. If Customer
determines upon inspection that any of the Grain delivered by CHS hereunder does
not conform in any material respect to the description set forth in the
applicable Sales Contract, Customer may, in addition to any other remedies
permitted by law or equity and without obligation to pay, reject before the
unloading of any such Grain. Customer shall report immediately by phone,
followed by written confirmation, any non-conforming Grain rejected at the
Facility.


K. Weighing and Testing. Certified weights, as are set forth in the relative
Sales Contracts, will apply to all of the Grain sold by CHS to Customer. Grades
for each truck or rail shipment of the Grain of a given type and specification
as called for in the relevant Sales Contract, as determined by Customer’s
laboratory personnel or an independent laboratory as called for in the relevant
Sales Contract, shall apply for all of the Grain delivered to the Facility.
Samples taken by Customer on all non-conforming or rejected Grain shall be
retained by Customer for ten (10) days and, upon CHS’ request, shall be provided
to CHS to permit re-inspection by a state laboratory on behalf of, and at the
expense of, CHS to confirm grade test results. Such re- inspection grades will
be final. Customer shall provide CHS with copies of all scale tickets of
deliveries of the Grain purchased by CHS and sold to Customer hereunder.


L. Non-performance by Original Seller. CHS shall be responsible and liable to
Customer for any non-performance by CHS under any Sales Contract(s), regardless
of whether such non- performance is due to non-performance of any original
seller of the Grain to CHS under any Purchase Contract(s).


M. Customer’s Damages . In the event CHS fails to perform its obligations under
any Sales Contract(s), Customer shall be entitled to the remedies provided for
in the then-current Grain Trade Rules of the National Grain and Feed Association
(the “Trade Rules”) including, but not limited to, Rule 28 of the Trade Rules.
N. CHS’ Damages . In the event Customer fails to perform its obligations under
any Sales Contract(s), CHS shall be entitled to the remedies provided for in the
then-current Trade Rules including, but not limited to, Rule 28 of the Trade
Rules.






O. Records. CHS will establish and maintain at all times, true and accurate
books, records and accounts consistent with good industry practices
distinguishable from all of its other books and records, in respect of all
prices paid, payments, statements, charges and computations made under this
Agreement and will preserve these books, records and accounts for a period of at
least two (2) years after their creation. During normal business hours Customer,
at its sole cost and expense, shall have the right to inspect, examine and
audit, or cause its representatives (including without limitation a third-party
auditor) to inspect, examine and audit books and records of CHS to the extent
necessary in order to verify the accuracy of any statement, charge, computation
or demand made under or pursuant to any of the provisions of this Agreement. CHS
shall provide all customary and commercially reasonable grain accounting and
bookkeeping services consistent with good industry practices to Customer for the
Grain purchased by or on behalf of CHS hereunder and sold to Customer hereunder,
including without limitation, preparation of daily cash position reports,
delivery sheets, and grain settlements. All grain settlements, delivery reports
and other reports and documents related to the Grain purchased by CHS hereunder
and sold to Customer hereunder shall be in a form that is mutually acceptable to
CHS and Customer as agreed to from time to time during the term of this
Agreement.


P. Financial Disclosure-Customer. Customer agrees to provide CHS with audited
annual financial statements within thirty (30) days following the receipt of
audited financial results each fiscal year end plus




--------------------------------------------------------------------------------



quarterly unaudited financial statements within sixty (60) days of the close of
each quarter. CHS agrees to keep such information confidential and to use the
information only for purposes of reasonable verification of the ability of
Customer to perform its obligations hereunder. If Customer’s payments of any
amount that is due to CHS is in arrears, or if the financial ability of Customer
to perform its obligations under this Agreement has become impaired in CHS’
commercially reasonable judgment, then advance cash payment or satisfactory
security shall be given by Customer to CHS upon CHS’ demand, and deliveries of
the Grain may be withheld by CHS until such payment or other security is
received. If CHS makes demands or takes other actions described in this
paragraph of this Agreement, Customer shall be free to purchase grain outside
this Agreement with no encumbrance or restrictions until Customer is notified by
CHS that Customer’s financial condition is acceptable to CHS, at which time,
Customer shall again be obligated to purchase from CHS all of Customer’s Grain
requirements for the Facility, except as otherwise provided herein.
Notwithstanding anything to the contrary herein, Customer shall remain obligated
to pay CHS for any and all Grain sold by CHS to Customer hereunder and any and
all of Customer’s obligations under any contracts entered into prior to CHS’
making demands or taking any other action as described in this paragraph of this
Agreement.


IV.    GENERAL PROVISIONS.


A. Events of Default. The occurrence of any of the following shall be an event
of default (each an “Event of Default”) under this Agreement: (1) failure of
either party to make payment to the other when due; (2) default by either party
in the performance of any material covenant, obligation or agreement set forth
in this Agreement; or (3) if either party shall become insolvent, or make a
general assignment for the benefit of creditors or to an agent authorized to
liquidate any substantial amount of its assets or properties with or without
consent, or should a voluntary or involuntary petition into bankruptcy or other
similar proceeding be filed by or against such party, or should an involuntary
petition into bankruptcy or other similar proceeding be filed by or against such
party and the receiver, bankruptcy or other similar proceeding shall not in the
case of
any involuntary petition or other involuntary proceeding be discharged within
sixty (60) days following appointment or commencement thereof, as the case may
be.


B. Remedies. Upon the occurrence of an Event of Default, the party not in
default shall have all remedies available under this Agreement and under
applicable law and equity. Without limiting the foregoing, the party not in
default shall have the following remedies whether in addition to, or as one of,
the remedies otherwise available to it: (1) to declare all amounts owed to it
hereunder immediately due and payable and (2) to terminate this Agreement;
provided, however, the defaulting party shall be allowed thirty (30) days’ from
the date of receipt of notice of default to cure any Event of Default.


C. Force Majeure. Neither party to this Agreement shall be liable to the other
party hereto for any loss or damage resulting from any delay or failure to make
or accept deliveries caused by or arising out of acts of God or the elements,
storms, wars, acts of terrorism, sabotage, strikes, labor difficulties,
governmental proration or regulation, when raw materials or supplies are
interrupted, unavailable, or in short supply, and/or any other cause beyond such
party’s commercially reasonable control. In the event that a party to this
Agreement gives notice and an explanation of such force majeure event to the
other party hereto within a reasonable time after the occurrence of such force
majeure event, the obligations of the parties shall be suspended from the date
of such force majeure event for the length of time during which a party is
unable to perform as a result of such force majeure event. Nothing contained in
this Section V.C. shall ever be construed to relieve either party of its
obligations to promptly pay the other party amounts due and owing hereunder. No
curtailment or suspension of deliveries or acceptance of deliveries pursuant to
this Section V.C. shall operate to extend the term of this Agreement.


D. Indemnification. Customer agrees that it shall defend, indemnify, and hold
harmless CHS, and CHS’ directors, officers, agents, employees, insurers,
successors and assigns, from and against any and all claims, demands, damages,
losses, liabilities, causes of action, judgments, fines, assessments (including
penalties and/




--------------------------------------------------------------------------------



or interest), costs and expenses of any kind or nature, including all attorneys’
fees and all costs and expenses of litigation and court costs (including
attorneys’ fees and costs and expenses of litigation and court costs incurred in
enforcing this provision), without regard to amount, for damages to, or loss of,
property, or injury to, or death of, any person or persons, including without
limitation persons employed or engaged by Customer, caused by or arising or
resulting from, whether directly or indirectly: (i) the negligence and/or
willful misconduct of Customer, and/or (ii) Customer’s breach of any of its
representations, warranties, undertakings, covenants, promises and agreements as
set forth in this Agreement; and/or (iii) Customer’s failure to comply with any
and all applicable federal, state or local laws, ordinances, orders, permits,
rules and regulations with regard to Customer’s activities relating to the
operation of its business and/or the Facility. CHS shall have the right, but not
the obligation, to participate in the defense of any such claim with attorneys
selected by CHS; provided, however, that once Customer assumes the defense of
CHS pursuant to provisions of this Section V.D., CHS’ participation in the
defense of any such claim shall be at its own expense.


CHS agrees that it shall defend, indemnify, and hold harmless Customer, and
Customer’s directors, officers, agents, employees, insurers, successors and
assigns, from and against any and all claims, demands, damages, losses,
liabilities, causes of action, judgments, fines, assessments (including
penalties and/or interest), costs and expenses of any kind or nature, including
all attorneys’ fees and all costs and expenses of litigation and court costs
(including attorneys’ fees and costs and expenses of litigation and court costs
incurred in enforcing this provision), without regard to amount, for damages to,
or loss of, property, or injury to, or death of, any person or persons,
including without limitation persons employed or engaged by Customer, caused by
or arising or resulting from, whether directly or indirectly: (i) the negligence
and/or willful
misconduct of CHS; and/or (ii) CHS’ breach of any of its representations,
warranties, undertakings, covenants, promises and agreements as set forth in
this Agreement; and/or (iii) CHS’ failure to comply with any and all applicable
federal, state or local laws, ordinances, orders, permits, rules and regulations
with regard to Customer’s activities relating to the operation of its business.
Customer shall have the right, but not the obligation, to participate in the
defense of any such claim with attorneys selected by Customer; provided,
however, that once CHS assumes the defense of Customer pursuant to provisions of
this Section V.D., Customer’s participation in the defense of any such claim
shall be at its own expense.


E. Limitation of Liability. NEITHER PARTY HERETO SHALL BE LIABLE TO THE OTHER
PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES UNDER THIS
AGREEMENT INCLUDING, BUT NOT LIMITED TO, LOST PROFITS, HOWEVER ARISING, EVEN IF
IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


F. Insurance. Customer agrees to maintain at all times during the term of this
Agreement: (i) Workers’ Compensation Insurance as prescribed by applicable laws
of the state(s) with jurisdiction over each of Customer’s employees; and (ii)
Commercial General Liability Insurance with a per-occurrence limit of not less
than One Million Dollars ($1,000,000) (or higher limits as may be required by
applicable law) (which coverage can be provided through a combination of primary
and umbrella policies), which policy(ies) shall identify CHS as an additional
insured party with respect to the operation of the Facility. As to all policies
described in this Section V.F., Customer agrees that: (i) it will provide CHS
with at least thirty (30) days’ written notice prior to the effective date of
cancellation or any material change of any such policy (ies); and (ii) upon any
request from CHS, Customer will immediately instruct its insurer(s) to provide
CHS with certificates of insurance evidencing coverage that is required by this
Section V.F. Customer agrees that the policy limits set forth herein are minimum
limits and shall not be construed to limit Customer’s liability.


G. Independent Contractors. Customer and CHS are separate legal entities, and
independent contractors in respect of the other party hereto. Nothing in this
Agreement shall constitute, or ever be construed to constitute, either party
hereto as an agent, legal representative, joint venturer, partner, employee, or
servant of the other party hereto, for any purpose whatsoever.


H. Notices. Any notice required pursuant to this Agreement shall be in writing
or email, and shall be deemed to be properly served on the date deposited in the
U.S. Post Office if sent by certified or registered mail,




--------------------------------------------------------------------------------



or three (3) days after the date deposited in the U.S. Post Office if sent by
regular mail, or on the date the email is sent. Such notice shall be properly
addressed to the other Party at its respective address set forth in the first
paragraph of this Agreement, provided that such addresses may be changed by
proper notice delivered in accordance with the provisions of this Section. For
any notice sent by mail, the Party sending the notice shall also send a
facsimile or email of such notice on the same day that the notice is deposited
in the U.S. Post Office. Any notice made by a party under this Agreement by a
method other than through the U.S. Postal Service shall be in writing and shall
be effective only upon actual receipt of such notice.


I. Assignment. This Agreement may not be assigned or transferred by either
party, directly or indirectly, in full or in part, without the advance written
consent of the other party hereto, which consent shall not be unreasonably
withheld, and no attempted assignment or transfer of this Agreement by either
party hereto shall be binding on the other party hereto until it has consented
in writing to such assignment. Assignments or transfers that have not been
consented to by the non-assigning party shall be void. Any change of control of
either party, whether by operation of law or otherwise, shall be deemed an
assignment or transfer for purposes of this Section V.I. The
terms and conditions of this Agreement shall inure to the benefit of, and shall
be binding upon, all respective permitted successors and assigns of the parties
hereto.


J. Choice of Law. This Agreement, and all rights, obligations, and duties
arising hereunder, and all disputes which may arise hereunder, shall be
construed in accordance with, and governed by, laws of the state of Minnesota,
without giving effect to the conflict of laws provisions thereof.


K. Modification and Waiver. Any of the terms and conditions of this Agreement
may be waived in writing at any time by the party which is entitled to the
benefit thereof; provided, however, that the failure of any party to exercise
any right, power or option given it hereunder, or to insist on strict compliance
with all of the terms and conditions hereof, shall not constitute a waiver of
any term, condition, or right under this Agreement, unless and until that party
shall have confirmed any such action or inaction to be a waiver in writing. Any
such waiver shall not act as a waiver of any other term, condition, or right
under this Agreement, or the same term, condition, or right on any other
occasion not specifically waived in writing by such party. This Agreement may be
modified, altered, or amended only by a writing signed by the party against whom
the amendment is to be enforced.


L. Enforceability. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but in the event that a provision shall be determined by a court of competent
jurisdiction to be invalid and/or unenforceable, such provision shall be
ineffective only to the extent that it is explicitly deemed invalid, void or
unenforceable, and the remaining provisions of this Agreement shall be valid and
enforced to the fullest extent permitted by law. Upon such a determination that
a provision is invalid, illegal, void, or unenforceable, the parties agree to
negotiate in good faith to modify this Agreement so as to effect their original
intent as closely as possible.


M. Entire Agreement. This Agreement contains the entire understanding between
the parties hereto and, as of the Effective Date, it shall supersede all prior
negotiations, representations, agreements and understandings, whether oral or
written, between CHS and Customer with respect to the acquisition of the Grain
for use by Customer at the Facility.


N. Headings. The headings of Sections in this Agreement are inserted for
convenience only, and shall not be deemed to constitute a part of this
Agreement, or to affect interpretation of provisions hereof.


O. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall, for all purposes, be deemed to be an original, but all of
which shall constitute one and the same Agreement.


P. Confidentiality. CHS and Customer, recognizing the work in which they will be
engaged under this Agreement is of a proprietary nature, recognize that each may
disclose to the other certain proprietary business plans, strategies, financial
data, specifications, production information, equipment details, process




--------------------------------------------------------------------------------



information, intellectual property and other information relating to this
Agreement. This information is secret and confidential and will be disclosed by
one party to the other party only on the following terms and conditions:


1. “Confidential Information” shall mean all proprietary or confidential
information received or generated during the course of the performance of this
Agreement including, without limitation, the information described above and in
the books and records of either party. Confidential Information shall not
include that which (i) is in the public domain prior to disclosure to another
party, (ii) is lawfully in the other party’s possession, as evidenced by written
records, prior to the disclosure by a party, or (iii) becomes part of
the public domain by publication or otherwise through no unauthorized act or
omission on the part of the other party.


2. Neither party shall disclose any of the Confidential Information to any
unauthorized party, unless required by law or court order and then only after
providing advance notice and an opportunity to intervene to the other party.
Proper and appropriate steps shall be taken and maintained by each party to
protect the Confidential Information of the other party.


3. Confidential Information shall be used by the parties only in connection with
their performance under this Agreement; no other use will be made of it by
either party.


4.    All documents containing Confidential Information of a party shall remain
the property of that party. They shall be returned to that party or destroyed
upon request.


5. No license or right is granted hereby to either party by implication or
otherwise with respect to or under any patent application, patent, claims of
patent or proprietary rights of either party with respect to the Confidential
Information.


THIS AGREEMENT SHALL NOT CONSTITUTE A BINDING CONTRACT BETWEEN THE PARTIES UNTIL
IT HAS BEEN EXECUTED BY AUTHORIZED REPRESENTATIVES OF BOTH PARTIES


IN WITNESS WHEREOF, Customer and CHS have caused this Agreement to be executed
to be effective as of the Effective Date.


 
CHS Inc.
 
 
 
By: /s/ John Griffith
 
Name: John Griffith
 
Its: VP Grain Marketing North America
 
 
 
Highwater Ethanol, LLC
 
 
 
By: /s/ Brian Kletscher
 
Name: Brian Kletscher
 
Its: CEO





